

THE CHEFS’ WAREHOUSE, INC.
2019 OMNIBUS EQUITY INCENTIVE PLAN


1

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
PAGE
Section 1.
Purpose
3
 
 
 
Section 2.
Definitions
3
 
 
 
Section 3.
Administration
7
 
 
 
Section 4.
Shares Available For Awards
9
 
 
 
Section 5.
Eligibility
10
 
 
 
Section 6.
Stock Options and Stock Appreciation Rights
10
 
 
 
Section 7.
Restricted Shares and Restricted Share Units
13
 
 
 
Section 8.
Performance Awards
15
 
 
 
Section 9.
Other Stock-Based Awards
16
 
 
 
Section 10.
Non-Employee Director And Outside Director Awards
16
 
 
 
Section 11.
Separation from Service
17
 
 
 
Section 12.
Change In Control
17
 
 
 
Section 13.
Amendment And Termination
19
 
 
 
Section 14.
General Provisions
19
 
 
 
Section 15.
Term Of The Plan
23









2

--------------------------------------------------------------------------------




THE CHEFS’ WAREHOUSE, INC.
2019 OMNIBUS EQUITY INCENTIVE PLAN


Section 1.Purpose.
This plan shall be known as the “The Chefs’ Warehouse, Inc. 2019 Omnibus Equity
Incentive Plan” (as amended from time to time, the “Plan”). The purpose of the
Plan is to promote the interests of The Chefs’ Warehouse, Inc. (the “Company”)
and its stockholders by (i) attracting and retaining key officers, employees and
directors of, and consultants to, the Company and its Subsidiaries and
Affiliates; (ii) motivating such individuals by means of performance-related
incentives to achieve long-range performance goals; (iii) enabling such
individuals to participate in the long-term growth and financial success of the
Company; (iv) encouraging ownership of stock in the Company by such individuals;
and (v) linking their compensation to the long-term interests of the Company and
its stockholders.

Section 2.    Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:
2.1    “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, and (iii) an affiliate of the Company, as defined
in Rule 12b-2 promulgated under Section 12 of the Exchange Act.
2.2    “Award” means any Option, Stock Appreciation Right, Restricted Share
Award, Restricted Share Unit, Performance Award, or Other Stock-Based Award
granted under the Plan, whether singly, in combination or in tandem, to a
Participant by the Committee (or the Board) pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee (or the Board) may
establish.
2.3    “Award Agreement” means any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.
2.4    “Board” means the Board of Directors of the Company.
2.5    “Cause” means, unless otherwise defined in the applicable Award
Agreement, (i) the engaging by the Participant in willful misconduct that is
injurious to the business, financial condition or reputation of the Company or
its Subsidiaries or Affiliates, or (ii) the embezzlement or misappropriation of
funds or property of the Company or its Subsidiaries or Affiliates by the
Participant. For purposes of this paragraph, no act, or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Company.
Any determination of Cause for purposes of the Plan or any Award shall be made
by the Committee in its sole discretion. Any such determination shall be final
and binding on a Participant.


3

--------------------------------------------------------------------------------



2.6    “Change in Control” means, unless otherwise provided in the applicable
Award Agreement, the happening of one of the following:
(a)    any person or entity, including a “group” as defined in Section 13(d)(3)
of the Exchange Act, other than the Company or a wholly-owned Subsidiary thereof
or any employee benefit plan of the Company or any of its Subsidiaries, becomes
the beneficial owner of the Company’s securities having 35% or more of the
combined voting power of the then outstanding securities of the Company that may
be cast for the election of directors of the Company (other than as a result of
an issuance of securities initiated by the Company in the ordinary course of
business); or
(b)    as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions, less than a majority
of the combined voting power of the then outstanding securities of the Company
or any successor corporation or entity entitled to vote generally in the
election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; or
(c)    during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.
Notwithstanding the foregoing, unless otherwise provided in the applicable Award
Agreement, with respect to Awards subject to Section 409A of the Code, a Change
in Control shall mean a “change in the ownership of the Company,” a “change in
the effective control of the Company,” or a “change in the ownership of a
substantial portion of the assets of the Company” as such terms are defined in
Section 1.409A-3(i)(5) of the Treasury Regulations.
2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.8    “Committee” means a committee of the Board composed of not less than two
Non-Employee Directors, each of whom shall be (i) a “non-employee director” for
purposes of Exchange Act Section 16 and Rule 16b-3 thereunder and (ii)
“independent” within the meaning of the listing standards of the Nasdaq Stock
Market.
2.9    “Consultant” means any consultant to the Company or its Subsidiaries or
Affiliates.
2.10    “Director” means a member of the Board.


4



--------------------------------------------------------------------------------



2.11    “Disability” means, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the Company’s then current long-term disability plan. With respect to
Awards subject to Section 409A of the Code, unless otherwise defined in the
applicable Award Agreement, the term “Disability” shall have the meaning set
forth in Section 409A of the Code.
2.12    “Early Retirement” means, unless otherwise provided in an Award
Agreement, retirement with the express consent of the Committee at or before the
time of such retirement, from active employment with the Company and any
Subsidiary or Affiliate prior to age 65, in accordance with any applicable early
retirement policy of the Company then in effect or as may be approved by the
Committee.
2.13    “Effective Date” has the meaning provided in Section 15.1 of the Plan.
2.14    “Employee” means a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.
2.15    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
2.16    “Fair Market Value” with respect to the Shares, means, for purposes of a
grant of an Award as of any date, (i) the reported closing sales price of the
Shares on the Nasdaq Stock Market, or any other such market or exchange as is
the principal trading market for the Shares, on such date, or in the absence of
reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported or (ii) in the event there is no
public market for the Shares on such date, the fair market value as determined,
in good faith and by the reasonable application of a reasonable valuation method
(as applicable), by the Committee in its sole discretion, and for purposes of a
sale of a Share as of any date, the actual sales price on that date.
2.17    “Good Reason” means, unless otherwise provided in an Award Agreement,
(i) a material reduction in a Participant’s position, authority, duties or
responsibilities following a Change in Control as compared to such level
immediately prior to a Change in Control, (ii) any material reduction in a
Participant’s annual base salary as in effect immediately prior to a Change in
Control; (iii) the relocation of the office at which the Participant is to
perform the majority of his or her duties following a Change in Control to a
location more than 30 miles from the location at which the Participant performed
such duties prior to the Change in Control; or (iv) the failure by the Company
or its successor to continue to provide the Participant with benefits
substantially similar in aggregate value to those enjoyed by the Participant
under any of the Company’s pension, life insurance, medical, health and accident
or disability plans in which Participant was participating immediately prior to
a Change in Control, unless the Participant is offered participation in other
comparable benefit plans generally available to similarly situated employees of
the Company or its successor after the Change in Control.


5

--------------------------------------------------------------------------------



2.18    “Grant Price” means the price established at the time of grant of an SAR
pursuant to Section 6 used to determine whether there is any payment due upon
exercise of the SAR.
2.19    “Incentive Stock Option” means an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
2.20    “Non-Employee Director” means a member of the Board who is not an
officer or employee of the Company or any Subsidiary or Affiliate.
2.21    “Non-Qualified Stock Option” means an option to purchase Shares from the
Company that is granted under Sections 6 or 10 of the Plan and is not intended
to be an Incentive Stock Option.
2.22    “Normal Retirement” means, unless otherwise defined in the applicable
Award Agreement, retirement of a Participant from active employment with the
Company or any of its Subsidiaries or Affiliates on or after such Participant’s
65th birthday.
2.23    “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.
2.24    “Option Price” means the purchase price payable to purchase one Share
upon the exercise of an Option.
2.25    “Other Stock-Based Award” means any Award granted under Sections 9 or 10
of the Plan. For purposes of the share counting provisions of Section 4.1
hereof, an Other Stock-Based Award that is not settled in cash shall be treated
as (i) an Option Award if the amounts payable thereunder will be determined by
reference to the appreciation of a Share, and (ii) a Restricted Share Award if
the amounts payable thereunder will be determined by reference to the full value
of a Share.
2.26    “Outside Director” means, with respect to the grant of an Award, a
member of the Board then serving on the Committee.
2.27    “Participant” means any Employee, Director, Consultant or other person
who receives an Award under the Plan.
2.28    “Performance Award” means any Award granted under Section 8 of the Plan.
For purposes of the share counting provisions of Section 4.1 hereof, a
Performance Award that is not settled in cash shall be treated as (i) an Option
Award if the amounts payable thereunder will be determined by reference to the
appreciation of a Share, and (ii) a Restricted Share Award if the amounts
payable thereunder will be determined by reference to the full value of a Share.
2.29    “Person” means any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.


6



--------------------------------------------------------------------------------



2.30    “Registration Date” means the time that the registration statement on
Form S-1 of Chefs’ Warehouse Holdings, LLC, predecessor to the Company, becomes
effective.
2.31    “Restricted Share” means any Share granted under Sections 7 to 10 of the
Plan.
2.32    “Restricted Share Unit” means any unit granted under Sections 7 to 10 of
the Plan.
2.33    “Retirement” means Normal or Early Retirement.
2.34    “SEC” means the Securities and Exchange Commission or any successor
thereto.
2.35    “Section 16” means Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.
2.36     “Separation from Service” or “Separates from Service” shall have the
meaning ascribed to such term pursuant to Section 409A of the Code and the
regulations promulgated thereunder.
2.37    “Shares” means shares of the common stock, par value $0.01 per share, of
the Company.
2.38    “Share Reserve” has the meaning set forth in Section 4.1 hereof.
2.39    “Specified Employee” has the meaning ascribed to such term pursuant to
Section 409A of the Code and the regulations promulgated thereunder.
2.40    “Stock Appreciation Right” or “SAR” means a stock appreciation right
granted under Sections 6, 8 or 10 of the Plan that entitles the holder to
receive, with respect to each Share encompassed by the exercise of such SAR, the
amount determined by the Committee and specified in an Award Agreement. In the
absence of such a determination, the holder shall be entitled to receive, with
respect to each Share encompassed by the exercise of such SAR, the excess of the
Fair Market Value of such Share on the date of exercise over the Grant Price.
2.41    “Subsidiary” means any Person (other than the Company) of which 50% or
more of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.
2.42    “Substitute Awards” means Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

Section 3.    Administration.
3.1    Authority of Committee. The Plan shall be administered by a Committee,
which shall be appointed by and serve at the pleasure of the Board; provided,
however, with respect to Awards to Outside Directors, all references in the Plan
to the Committee shall be deemed to be


7

--------------------------------------------------------------------------------



references to the Board. Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority in its
discretion (and in accordance with Section 409A of the Code with respect to
Awards subject thereto) to: (i) designate Participants; (ii) determine
eligibility for participation in the Plan and decide all questions concerning
eligibility for and the amount of Awards under the Plan; (iii) determine the
type or types of Awards to be granted to a Participant; (iv) determine the
number of Shares to be covered by, or with respect to which payments, rights or
other matters are to be calculated in connection with Awards; (v) determine the
timing, terms, and conditions of any Award; (vi) accelerate the time at which
all or any part of an Award may be settled or exercised;(vii) determine whether,
to what extent, and under what circumstances Awards may be settled or exercised
in cash, Shares, other securities, other Awards or other property, or canceled,
forfeited or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited or suspended; (viii) determine whether, to what
extent, and under what circumstances cash, Shares, other securities, other
Awards, other property, and other amounts payable with respect to an Award shall
be deferred either automatically or at the election of the holder thereof or of
the Committee; (ix) grant Awards as an alternative to, or as the form of payment
for grants or rights earned or payable under, other bonus or compensation plans,
arrangements or policies of the Company or a Subsidiary or Affiliate; (x) grant
Substitute Awards on such terms and conditions as the Committee may prescribe,
subject to compliance with the Incentive Stock Option rules under Section 422 of
the Code and the nonqualified deferred compensation rules under Section 409A of
the Code, where applicable; (xi) make all determinations under the Plan
concerning any Participant’s Separation from Service with the Company or a
Subsidiary or Affiliate, including whether such separation occurs by reason of
Cause, Good Reason, Disability, Retirement, or in connection with a Change in
Control and whether a leave constitutes a Separation from Service; (xii)
interpret and administer the Plan and any instrument or agreement relating to,
or Award made under, the Plan; (xiii) except to the extent prohibited by Section
6.2, amend or modify the terms of any Award at or after grant with the consent
of the holder of the Award; (xiv) establish, amend, suspend or waive such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (xv) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan, subject to the exclusive authority of the Board
under Section 13 hereunder to amend or terminate the Plan.
3.2    Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award. A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.


8



--------------------------------------------------------------------------------



3.3    Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or of
any Subsidiary or Affiliate, or to a Committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to or to cancel, modify or waive rights with respect
to, or to alter, discontinue, suspend or terminate Awards held by Participants
who are not officers or directors of the Company for purposes of Section 16 or
who are otherwise not subject to such Section.
3.4    No Liability. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Award granted hereunder.

Section 4.    Shares Available For Awards.
4.1    Shares Available. Subject to the provisions of Section 4.2 below, the
maximum aggregate number of Shares which may be issued pursuant to all Awards
after the Effective Date of the Plan is 2,600,000 Shares (the “Share Reserve”).
The number of Shares with respect to which Incentive Stock Options may be
granted shall be no more than 2,600,000 Shares. Each Share issued pursuant to an
Option shall reduce the Share Reserve by one (1) share. Each Share subject to a
redeemed portion of a SAR shall reduce the Share Reserve by one (1) share. Each
Share issued pursuant to a Restricted Stock Award or a Restricted Stock Unit
Award shall reduce the Share Reserve by one (1) share. If any Award granted
under the Plan (whether before or after the Effective Date of the Plan) shall
expire, terminate, be settled in cash (in whole or in part) or otherwise be
forfeited or canceled for any reason before it has vested or been exercised in
full, the Shares subject to such Award shall, to the extent of such expiration,
cash settlement, forfeiture, or termination, again be available for Awards under
the Plan, in accordance with this Section 4.1. The Committee may make such other
determinations regarding the counting of Shares issued pursuant to the Plan as
it deems necessary or advisable, provided that such determinations shall be
permitted by law. Notwithstanding the foregoing, if an Option or SAR is
exercised, in whole or in part, by tender of Shares or if the Company’s tax
withholding obligation is satisfied by withholding Shares, the number of Shares
deemed to have been issued under the Plan for purposes of the limitation set
forth in this Section 4.1 shall be the number of Shares that were subject to the
Option or SAR or portion thereof, and not the net number of Shares actually
issued and any SARs to be settled in Shares shall be counted in full against the
number of Shares available for issuance under the Plan, regardless of the number
of shares issued upon the settlement of the SAR. Any Shares that again become
available for grant pursuant to this Section shall be added back as (i) one (1)
Share if such Shares were subject to Options or Stock Appreciation Rights
granted under the Plan, and (ii) as one (1) Share if such Shares were subject to
Awards other than Options or Stock Appreciation Rights granted under the Plan.
Notwithstanding the foregoing and subject to adjustment as provided in Section
4.2 hereof, no Participant may receive Options or SARs under the Plan in any
calendar year that, taken together, relate to more than 200,000 Shares.
4.2    Adjustments. Without limiting the Committee’s discretion as provided in
Section 12 hereof, in the event that the Committee determines that any dividend
or other distribution


9

--------------------------------------------------------------------------------



(whether in the form of cash, Shares, other securities or other property, and
other than a normal cash dividend), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares, then the
Committee shall, in an equitable and proportionate manner as determined by the
Committee (and, as applicable, in such manner as is consistent with 422 and 409A
of the Code and the regulations thereunder) either: (i) adjust any or all of (1)
the aggregate number of Shares or other securities of the Company (or number and
kind of other securities or property) with respect to which Awards may be
granted under the Plan; (2) the number of Shares or other securities of the
Company (or number and kind of other securities or property) subject to
outstanding Awards under the Plan, provided that the number of Shares subject to
any Award shall always be a whole number; (3) the grant or exercise price with
respect to any Award under the Plan, and (4) the limits on the number of Shares
or Awards that may be granted to Participants under the Plan in any calendar
year; (ii) provide for an equivalent award in respect of securities of the
surviving entity of any merger, consolidation or other transaction or event
having a similar effect; or (iii) make provision for a cash payment to the
holder of an outstanding Award. Any such adjustments to outstanding Awards shall
be effected in a manner that precludes the material enlargement of rights and
benefits under such Awards.
4.3    Substitute Awards. Any Shares issued by the Company as Substitute Awards
in connection with the assumption or substitution of outstanding grants from any
acquired corporation shall not reduce the Shares available for Awards under the
Plan.
4.4    Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of issued Shares which have been reacquired by the Company.

Section 5.    Eligibility.
Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Outside Directors shall only be eligible to
receive Awards granted consistent with Section 10.

Section 6.    Stock Options And Stock Appreciation Rights.
6.1    Grant. Subject to the provisions of the Plan, the Committee shall have
sole and complete authority to determine the Participants to whom Options and
SARs shall be granted, the number of Shares subject to each Award, the exercise
price and the conditions and limitations applicable to the exercise of each
Option and SAR. An Option may be granted with or without a related SAR. An SAR
may be granted with or without a related Option. The grant of an Option or SAR
shall occur when the Committee by resolution, written consent or other
appropriate action determines to grant such Option or SAR for a particular
number of Shares to a particular Participant at a particular Option Price or
Grant Price, as the case may be, or such later date as the Committee shall
specify in such resolution, written consent or other appropriate action. The
Committee shall have the authority to grant Incentive Stock Options and to grant
Non-Qualified


10



--------------------------------------------------------------------------------



Stock Options. In the case of Incentive Stock Options, the terms and conditions
of such grants shall be subject to and comply with Section 422 of the Code, as
from time to time amended, and any regulations implementing such statute. To the
extent the aggregate Fair Market Value (determined at the time the Incentive
Stock Option is granted) of the Shares with respect to which all Incentive Stock
Options are exercisable for the first time by an Employee during any calendar
year (under all plans described in Section 422(d) of the Code of the Employee’s
employer corporation and its parent and Subsidiaries) exceeds $100,000, such
Options shall be treated as Non-Qualified Stock Options.
6.2    Price. The Committee in its sole discretion shall establish the Option
Price at the time each Option is granted and the Grant Price at the time each
SAR is granted. Except in the case of Substitute Awards, the Option Price of an
Option may not be less than the Fair Market Value of a Share on the date of
grant of such Option, and the Grant Price of an SAR may not be less than the
Fair Market Value of a Share on the date of grant of such SAR. In the case of
Substitute Awards or Awards granted in connection with an adjustment provided
for in Section 4.2 hereof in the form of Options or SARS, such grants shall have
an Option Price (or Grant Price) per Share that is intended to maintain the
economic value of the Award that was replaced or adjusted as determined by the
Committee. Notwithstanding the foregoing and except as permitted by the
provisions of Section 4.2 hereof, the Committee shall not have the power to (i)
amend the terms of previously granted Options to reduce the Option Price of such
Options, (ii) amend the terms of previously granted SARs to reduce the Grant
Price of such SARs, (iii) cancel such Options and grant substitute Options with
a lower Option Price than the cancelled Options, or (iv) cancel such SARs and
grant substitute SARs with a lower Grant Price than the cancelled SARs, in each
case without the approval of the Company’s stockholders.
6.3    Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.6, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing, but subject to Section 6.4(a) hereof, no Option or SAR shall be
exercisable after the expiration of ten (10) years from the date such Option or
SAR was granted.
6.4    Exercise.
(a)    Subject to Section 14.3, each Option and SAR shall be exercisable at such
times and subject to such terms and conditions as the Committee may, in its sole
discretion, specify in the applicable Award Agreement or thereafter. The
Committee shall have full and complete authority to determine, subject to
Section 6.6 herein, whether an Option or SAR will be exercisable in full at any
time or from time to time during the term of the Option or SAR, or to provide
for the exercise thereof in such installments, upon the occurrence of such
events and at such times during the term of the Option or SAR as the Committee
may determine. An Award Agreement may provide that the period of time over which
an Option, other than an Incentive Stock Option, or SAR may be exercised shall
be automatically extended if on the scheduled expiration of such Award, the
Participant’s exercise of such Award would, in the reasonable judgment of the
Company,


11

--------------------------------------------------------------------------------



violate applicable securities law or would be prohibited by a Company “blackout”
policy; provided, however, that during the extended exercise period the Option
or SAR may only be exercised to the extent such Award was exercisable in
accordance with its terms immediately prior to such scheduled expiration date;
provided further, however, that such extended exercise period shall end not
later than thirty (30) days after the exercise of such Option or SAR first would
no longer violate such laws or policy.
(b)    The Committee may impose such conditions with respect to the exercise of
Options or SARs, including without limitation, any relating to the application
of federal, state or foreign securities laws or the Code, as it may deem
necessary or advisable. The exercise of any Option granted hereunder shall be
effective only at such time as the sale of Shares pursuant to such exercise will
not violate any state or federal securities or other laws.
(c)    An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by written notice of intent to exercise
the Option or SAR, delivered to the Company at its principal office, and payment
in full to the Company at the direction of the Committee of the amount of the
Option Price for the number of Shares with respect to which the Option is then
being exercised.
(d)    Payment of the Option Price shall be made in (i) cash or cash
equivalents, (ii) at the discretion of the Committee, by transfer, either
actually or by attestation, to the Company of unencumbered Shares previously
acquired by the Participant, valued at the Fair Market Value of such Shares on
the date of exercise (or next succeeding trading date, if the date of exercise
is not a trading date), together with any applicable withholding taxes, such
transfer to be upon such terms and conditions as determined by the Committee,
(iii) by a combination of (i) or (ii), or (iv) by any other method approved or
accepted by the Committee in its sole discretion, including, if the Committee so
determines, (x) a cashless (broker-assisted) exercise or (y) withholding Shares
(net-exercise) otherwise deliverable to the Participant pursuant to the Option
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Price. Until the optionee has been issued the Shares subject to such
exercise, he or she shall possess no rights as a stockholder with respect to
such Shares. The Company reserves, at any and all times in the Company’s sole
discretion, the right to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a method set forth in
subsection (iv) above, including with respect to one or more Participants
specified by the Company notwithstanding that such program or procedures may be
available to other Participants.
(e)    At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares or a combination of cash and
Shares. A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.


12



--------------------------------------------------------------------------------



6.5    Separation from Service. Except as otherwise provided in the applicable
Award Agreement, an Option or SAR may be exercised only to the extent that it is
then exercisable, and if at all times during the period beginning with the date
of granting such Award and ending on the date of exercise of such Award the
Participant is an Employee, Non-Employee Director or Consultant, and shall
terminate immediately upon a Separation from Service by the Participant. An
Option or SAR shall cease to become exercisable upon a Separation from Service
of the holder thereof. Notwithstanding the foregoing provisions of this Section
6.5 to the contrary, the Committee may determine in its discretion that an
Option or SAR may be exercised following any such Separation from Service,
whether or not exercisable at the time of such separation; provided, however,
that in no event may an Option or SAR be exercised after the expiration date of
such Award specified in the applicable Award Agreement, except as provided in
Section 6.4(a).
6.6    Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan,
if at the time an Option is otherwise to be granted pursuant to the Plan, the
optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option to be
granted to such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Option Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
of the Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.

Section 7.    Restricted Shares And Restricted Share Units.
7.1    Grant.
(a)    Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Restricted Shares and
Restricted Share Units shall be granted, the number of Restricted Shares and/or
the number of Restricted Share Units to be granted to each Participant, the
duration of the period during which, and the conditions under which, the
Restricted Shares and Restricted Share Units may be forfeited to the Company,
and the other terms and conditions of such Awards. The Restricted Share and
Restricted Share Unit Awards shall be evidenced by Award Agreements in such form
as the Committee shall from time to time approve, which agreements shall comply
with and be subject to the terms and conditions provided hereunder and any
additional terms and conditions established by the Committee that are consistent
with the terms of the Plan.
(b)    Each Restricted Share and Restricted Share Unit Award made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Share
or Restricted Share Unit Award. Such agreement shall set forth a period of time
(not less than one year) during which the grantee must remain in the continuous
employment (or other service-providing capacity) of the Company in order for the
forfeiture and transfer


13

--------------------------------------------------------------------------------



restrictions to lapse. If the Committee so determines, the restrictions may
lapse during such restricted period in installments with respect to specified
portions of the Shares covered by the Restricted Share or Restricted Share Unit
Award. The Award Agreement may also, in the discretion of the Committee, set
forth performance or other conditions that will subject the Shares to forfeiture
and transfer restrictions. The Committee may, at its discretion, waive all or
any part of the restrictions applicable to any or all outstanding Restricted
Share and Restricted Share Unit Awards.
7.2    Delivery of Shares and Transfer Restrictions.
(a)    At the time a Restricted Share Award is granted, a certificate
representing the number of Shares awarded thereunder shall be registered in the
name of the grantee. Such certificate shall be held by the Company or any
custodian appointed by the Company for the account of the grantee subject to the
terms and conditions of the Plan, and shall bear such a legend setting forth the
restrictions imposed thereon as the Committee, in its discretion, may determine.
The foregoing to the contrary notwithstanding, the Committee may, in its
discretion, provide that a Participant’s ownership of Restricted Shares prior to
the lapse of any transfer restrictions or any other applicable restrictions
shall, in lieu of such certificates, be evidenced by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
agent in the name of the Participant who has received such Award, and
confirmation and account statements sent to the Participant with respect to such
book-entry Shares may bear the restrictive legend referenced in the preceding
sentence. Such records of the Company or such agent shall, absent manifest
error, be binding on all Participants who receive Restricted Share Awards
evidenced in such manner. The holding of Restricted Shares by the Company or
such an escrow holder, or the use of book entries to evidence the ownership of
Restricted Shares, in accordance with this Section 7.2(a), shall not affect the
rights of Participants as owners of the Restricted Shares awarded to them, nor
affect the restrictions applicable to such shares under the Award Agreement or
the Plan, including the transfer restrictions.
(b)    Unless otherwise provided in the applicable Award Agreement, the grantee
shall have all rights of a stockholder with respect to the Restricted Shares,
including the right to receive dividends and the right to vote such Shares,
subject to the following restrictions: (i) the grantee shall not be entitled to
delivery of the stock certificate until the expiration of the restricted period
and the fulfillment of any other restrictive conditions set forth in the Award
Agreement with respect to such Shares; (ii) none of the Shares may be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of during such restricted period or until after the fulfillment of any such
other restrictive conditions; (iii) except as otherwise determined by the
Committee at or after grant, all of the Shares shall be forfeited and all rights
of the grantee to such Shares shall terminate, without further obligation on the
part of the Company, unless the grantee remains in the continuous employment of
the Company for the entire restricted period in relation to which such Shares
were granted and unless any other restrictive conditions relating to the
Restricted Share Award are met; and (iv) dividends declared and paid on


14



--------------------------------------------------------------------------------



Restricted Shares during such restricted period shall be retained by the Company
and paid to the grantee upon the satisfaction of the continuous employment and
any other restrictive conditions relating to such Restricted Shares. Restricted
Share Units shall be subject to similar transfer restrictions as Restricted
Share Awards, except that no Shares are actually awarded to a Participant who is
granted Restricted Share Units on the date of grant, and such Participant shall
have no rights of a stockholder with respect to such Restricted Share Units
until the restrictions set forth in the applicable Award Agreement have lapsed.
7.3    Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the Restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant’s beneficiary or estate, as the case may be (or, in the case
of book-entry Shares, such restrictions and restricted stock legend shall be
removed from the confirmation and account statements delivered to the
Participant or the Participant’s beneficiary or estate, as the case may be, in
book-entry form).
7.4    Payment of Restricted Share Units. Each Restricted Share Unit shall have
a value equal to the Fair Market Value of a Share. Restricted Share Units may be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. The
applicable Award Agreement shall specify whether a Participant will be entitled
to receive dividend equivalent rights in respect of Restricted Share Units at
the time of any payment of dividends to stockholders on Shares. If the
applicable Award Agreement specifies that a Participant will be entitled to
dividend equivalent rights, (i) the amount of any such dividend equivalent right
shall equal the amount that would be payable to the Participant as a stockholder
in respect of a number of Shares equal to the number of vested Restricted Share
Units then credited to the Participant, and (ii) any such dividend equivalent
right shall be paid in accordance with the Company’s payment practices as may be
established from time to time and as of the date on which such dividend would
have been payable in respect of outstanding Shares (and in accordance with
Section 409A of the Code with regard to Awards subject thereto); provided, that
no dividend equivalents shall be paid on Restricted Share Units that have not
vested and such dividend equivalents shall instead accumulate and be paid upon
vesting of the Restricted Share Units to which they relate. Except as otherwise
determined by the Committee at or after grant, Restricted Share Units may not be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of, and all Restricted Share Units and all rights of the grantee to
such Restricted Share Units shall terminate, without further obligation on the
part of the Company, unless the grantee remains in continuous employment of the
Company for the entire restricted period in relation to which such Restricted
Share Units were granted and unless any other restrictive conditions relating to
the Restricted Share Unit Award are met.

Section 8.    Performance Awards.


15

--------------------------------------------------------------------------------



8.1    Grant. The Committee shall have sole and complete authority to determine
the Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares (including but not limited to
Restricted Shares and Restricted Share Units), (ii) valued, as determined by the
Committee, in accordance with the achievement of such performance goals during
such performance periods as the Committee shall establish, and (iii) payable at
such time and in such form as the Committee shall determine.
8.2    Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, however, that such amendment may
not adversely affect existing Performance Awards made within a performance
period commencing prior to implementation of the amendment.
8.3    Payment of Performance Awards. Performance Awards may be paid in a lump
sum or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Separation from Service prior to the end of any performance period, other
than for reasons of death or Disability, will result in the forfeiture of the
Performance Award, and no payments will be made. Notwithstanding the foregoing,
the Committee may in its discretion, waive any performance goals and/or other
terms and conditions relating to a Performance Award. A Participant’s rights to
any Performance Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of in any manner, except by
will or the laws of descent and distribution, and/or except as the Committee may
determine at or after grant.

Section 9.    Other Stock-Based Awards.
The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is (i)
not an Award described in Sections 6 and 7 above and (ii) an Award of Shares or
an Award denominated or payable in, valued in whole or in part by reference to,
or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.

Section 10.    Non-Employee Director And Outside Director Awards.
10.1    The Board may provide that all or a portion of a Non-Employee Director’s
annual retainer, meeting fees and/or other awards or compensation as determined
by the Board, be payable (either automatically or at the election of a
Non-Employee Director) in the form of Non-Qualified Stock Options, Restricted
Shares, Restricted Share Units and/or Other Stock-Based Awards, including
unrestricted Shares. The Board shall determine the terms and conditions of any
such Awards, including the terms and conditions which shall apply upon a
termination of the Non-Employee Director’s service as a member of the Board, and
shall have full power and


16



--------------------------------------------------------------------------------



authority in its discretion to administer such Awards, subject to the terms of
the Plan and applicable law.
10.2    The Board may also grant Awards to Outside Directors pursuant to the
terms of the Plan, including any Award described in Sections 6, 7 and 9 above.
With respect to such Awards, all references in the Plan to the Committee shall
be deemed to be references to the Board.

Section 11.    Separation from Service.
The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a Separation from Service with the
Company, its Subsidiaries and Affiliates, including a separation from the
Company with or without Cause, by a Participant voluntarily, or by reason of
death, Disability, Early Retirement or Retirement, and may provide such terms
and conditions in the Award Agreement or in such rules and regulations as it may
prescribe.

Section 12.    Change In Control.
12.1    Certain Terminations. Unless otherwise provided by the Committee, or in
an Award Agreement or by a contractual agreement between the Company and a
Participant, if, within one year following a Change in Control, a Participant
Separates from Service with the Company (or its successor) by reason of (a)
death; (b) Disability; (c) Normal Retirement or Early Retirement; (d) for Good
Reason by the Participant; or (e) involuntary termination by the Company for any
reason other than for Cause, all outstanding Awards of such Participant shall
vest, become immediately exercisable and payable and have all restrictions
lifted. For purposes of an Award subject to Section 409A of the Code, Good
Reason shall exist only if (i) the Participant notifies the Company of the event
establishing Good Reason within 90 days of its initial existence, (ii) the
Company is provided 30 days to cure such event and (iii) the Participant
Separates from Service with the Company (or its successor) within 180 days of
the initial occurrence of the event.
12.2    Accelerated Vesting. The Committee may (in accordance with Section 409A,
to the extent applicable), in its discretion, provide in any Award Agreement,
or, in the event of a Change in Control, may take such actions as it deems
appropriate to provide, for the acceleration of the exercisability, vesting
and/or settlement in connection with such Change in Control of each or any
outstanding Award or portion thereof and Shares acquired pursuant thereto upon
such conditions (if any), including termination of the Participant’s service
prior to, upon, or following such Change in Control, to such extent as the
Committee shall determine. In the event of a Change of Control, and without the
consent of any Participant, the Committee may, in its discretion, provide that
for a period of at least fifteen (15) days prior to the Change in Control, any
Options or Stock Appreciation Rights shall be exercisable as to all Shares
subject thereto and that upon the occurrence of the Change in Control, such
Stock Options or Stock Appreciation Rights shall terminate and be of no further
force and effect.


17

--------------------------------------------------------------------------------



12.3    Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the "Acquiror"),
may (in accordance with Section 409A, to the extent applicable), without the
consent of any Participant, either assume or continue the Company’s rights and
obligations under each or any Award or portion thereof outstanding immediately
prior to the Change in Control or substitute for each or any such outstanding
Award or portion thereof a substantially equivalent award with respect to the
Acquiror’s stock, as applicable; provided, that in the event of such an
assumption, the Acquiror must grant the rights set forth in Section 12.1 to the
Participant in respect of such assumed Awards. For purposes of this Section, if
so determined by the Committee, in its discretion, an Award denominated in
Shares shall be deemed assumed if, following the Change in Control, the Award
(as adjusted, if applicable, pursuant to Section 4.2 hereof) confers the right
to receive, subject to the terms and conditions of the Plan and the applicable
Award Agreement, for each Share subject to the Award immediately prior to the
Change in Control, the consideration (whether stock, cash, other securities or
property or a combination thereof) to which a holder of a share of Stock on the
effective date of the Change in Control was entitled; provided, however, that if
such consideration is not solely common stock of the Acquiror, the Committee
may, with the consent of the Acquiror, provide for the consideration to be
received upon the exercise or settlement of the Award, for each Share subject to
the Award, to consist solely of common stock of the Acquiror equal in Fair
Market Value to the per share consideration received by holders of Shares
pursuant to the Change in Control. Any Award or portion thereof which is neither
assumed or continued by the Acquiror in connection with the Change in Control
nor exercised or settled as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.
12.4    Cash-Out of Awards. The Committee may (in accordance with Section 409A,
to the extent applicable), in its discretion at or after grant and without the
consent of any Participant, determine that, upon the occurrence of a Change in
Control, each or any Award or a portion thereof outstanding immediately prior to
the Change in Control and not previously exercised or settled shall be canceled
in exchange for a payment with respect to each vested Share (and each unvested
Share, if so determined by the Committee) subject to such canceled Award in (i)
cash, (ii) stock of the Company or of a corporation or other business entity a
party to the Change in Control, or (iii) other property which, in any such case,
shall be in an amount having a Fair Market Value equal to the Fair Market Value
of the consideration to be paid per Share in the Change in Control, reduced by
the exercise or purchase price per share, if any, under such Award (which
payment may, for the avoidance of doubt, be $0, in the event the per share
exercise or purchase price of an Award is greater than the per share
consideration in connection with the Change in Control). In the event such
determination is made by the Committee, the amount of such payment (reduced by
applicable withholding taxes, if any), if any, shall be paid to Participants in
respect of the vested portions of their canceled Awards as soon as practicable
following the date of the Change in Control and may be paid in respect of the
unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards.
12.5    Performance Awards. The Committee may (in accordance with Section 409A,
to the extent applicable), in its discretion at or after grant, provide that in
the event of a Change in


18



--------------------------------------------------------------------------------



Control, (i) any outstanding Performance Awards relating to performance periods
ending prior to the Change in Control which have been earned but not paid shall
become immediately payable, (ii) all then-in-progress performance periods for
Performance Awards that are outstanding shall end, and either (A) any or all
Participants shall be deemed to have earned an award equal to the relevant
target award opportunity for the performance period in question, or (B) at the
Committee’s discretion, the Committee shall determine the extent to which
performance criteria have been met with respect to each such Performance Award,
if at all, and (iii) the Company shall cause to be paid to each Participant such
partial or full Performance Awards, in cash, Shares or other property as
determined by the Committee, within thirty (30) days of such Change in Control,
based on the Change in Control consideration, which amount may be zero if
applicable. In the absence of such a determination, any Performance Awards
relating to performance periods that will not have ended as of the date of a
Change in Control shall be terminated and canceled for no further consideration.

Section 13.    Amendment And Termination.
13.1    Amendments to the Plan. The Board may amend, alter, suspend, discontinue
or terminate the Plan or any portion thereof at any time (and in accordance with
Section 409A of the Code with regard to Awards subject thereto); provided that
no such amendment, alteration, suspension, discontinuation or termination shall
be made without stockholder approval if such approval is necessary to comply
with any tax or regulatory requirement for which or with which the Board deems
it necessary or desirable to comply.
13.2    Amendments to Awards. Subject to the restrictions of Section 6.2, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively in time (and in accordance with Section 409A of
the Code with regard to Awards subject thereto); provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant or any
holder or beneficiary of any Award theretofore granted shall not to that extent
be effective without the consent of the affected Participant, holder or
beneficiary.
13.3    Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (and shall
make such adjustments for the events described in Section 4.2 hereof) affecting
the Company, any Subsidiary or Affiliate, or the financial statements of the
Company or any Subsidiary or Affiliate, or of changes in applicable laws,
regulations or accounting principles.

Section 14.    General Provisions.
14.1    Limited Transferability of Awards. Except as otherwise provided in the
Plan, an Award Agreement or by the Committee at or after grant, no Award shall
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant, except by will or the laws of descent and
distribution. No transfer of an Award by will or by laws of descent and


19

--------------------------------------------------------------------------------



distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer. No transfer of an Award
for value shall be permitted under the Plan.
14.2    Dividend Equivalents. In the sole and complete discretion of the
Committee, an Award may provide the Participant with dividends or dividend
equivalents, payable in cash, Shares, other securities or other property on a
deferred basis. Dividends or dividend equivalents with respect to Performance
Awards shall be accumulated until, and shall be paid only to the extent that,
such Award is earned and vested based on the satisfaction of the applicable
performance measures and time-based vesting restrictions. Dividends or dividend
equivalents with respect to Awards that are subject to time-based vesting
restrictions shall be accumulated until, and shall be paid only to the extent
that, such Awards vest in accordance with their terms. All dividends or dividend
equivalents may, at the Committee’s discretion, accrue interest or be invested
into additional Shares. Notwithstanding the foregoing, with respect to an Award
subject to Section 409A of the Code, the payment, deferral or crediting of any
dividends or dividend equivalents shall conform to the requirements of Section
409A of the Code.
14.3    Minimum Vesting. All Awards shall be subject to a minimum time-based
vesting or performance period, as applicable, of not less than one year from the
grant date, except in the case of a Substitute Award made in replacement of an
award that is already fully vested or scheduled to vest in less than one year
from the grant date of such Substitute Award. Notwithstanding the foregoing, up
to 5% of the total shares authorized for issuance under the Plan pursuant to
Section 4.1 (as adjusted, if applicable, pursuant to Section 4.2) may provide
for a vesting period or performance period of less than one year following the
grant date.
14.4    Compliance with Section 409A of the Code. No Award (or modification
thereof) shall provide for deferral of compensation that does not comply with
Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code. Notwithstanding any provision of the Plan to the contrary, if one
or more of the payments or benefits received or to be received by a Participant
pursuant to an Award would cause the Participant to incur any additional tax or
interest under Section 409A of the Code, the Committee may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. In addition, if a Participant is a Specified Employee at the time of his
or her Separation from Service, any payments with respect to any Award subject
to Section 409A of the Code to which the Participant would otherwise be entitled
by reason of such Separation from Service shall be made on the date that is six
months after the Participant’s Separation from Service (or, if earlier, the date
of the Participant’s death). Although the Company intends to administer the Plan
so that Awards will be exempt from, or will comply with, the requirements of
Section 409A of the Code, the Company does not warrant that any Award under the
Plan will qualify for favorable tax treatment under Section 409A of the Code or
any other provision of federal, state, local or foreign law. The Company shall
not be liable to any Participant for any tax, interest, or penalties that
Participant might owe as a result of the grant, holding, vesting, exercise, or
payment of any Award under the Plan.


20



--------------------------------------------------------------------------------



14.5    No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.
14.6    Recoupment. Notwithstanding anything in the Plan to the contrary, all
Awards granted under the Plan and any payments made under the Plan shall be
subject to clawback or recoupment as permitted or mandated by applicable law,
rules, regulations or Company policy as enacted, adopted or modified from time
to time. For the avoidance of doubt, this provision shall apply to any gains
realized upon exercise or settlement of an Award.
14.7    Share Certificates. All certificates for Shares or other securities of
the Company or any Subsidiary or Affiliate delivered under the Plan pursuant to
any Award or the exercise thereof shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
14.8    Tax Withholding. A Participant may be required to pay to the Company or
any Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other tax-related obligations in respect of an Award, its exercise or any
other transaction involving an Award, or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
The Committee may provide for additional cash payments to holders of Options to
defray or offset any tax arising from the grant, vesting, exercise or payment of
any Award. Without limiting the generality of the foregoing, the Committee may
in its discretion permit a Participant to satisfy or arrange to satisfy, in
whole or in part, the tax obligations incident to an Award by: (a) electing to
have the Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to the Award (provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy required
federal, state local and foreign withholding obligations using the minimum
statutory withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income) and/or (b) tendering to the Company Shares owned by such Participant (or
by such Participant and his or her spouse jointly) and purchased or held for the
requisite period of time as may be required to avoid the Company’s or the
Affiliates’ or Subsidiaries’ incurring an adverse accounting charge, based, in
each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


21

--------------------------------------------------------------------------------



14.9    Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under the Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under the Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in the Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.
14.10    No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, Restricted Shares, Restricted Share Units,
Other Stock-Based Awards or other types of Awards provided for hereunder.
14.11    No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.
14.12    No Rights as Stockholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
14.13    Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to conflicts of laws principles.
14.14    Severability. If any provision of the Plan or any Award is, or becomes,
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.


22



--------------------------------------------------------------------------------



14.15    Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.
14.16    No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.
14.17    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.
14.18    Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Section 15.    Term Of The Plan.
15.1    Effective Date. The Plan shall be effective upon the later to occur of
(i) its adoption by the Board or (ii) immediately prior to the Registration Date
(the “Effective Date”).
15.2    Expiration Date. No new Awards shall be granted under the Plan after the
tenth (10th) anniversary of the Effective Date. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth (10th)
anniversary of the Effective Date.




23